Citation Nr: 1823917	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-19 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a seizure disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disability.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a chest disability.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a chest disability.

7.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the VA RO.

The Board remanded the Veteran's claims in November 2016 to obtain additional medical evidence.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

With regard to the Veteran's claim for service connection for an acquired psychiatric disability, although a veteran's stated claim may only seek service connection for a specific psychiatric condition, such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form but instead makes a general claim for compensation for the difficulties posed by a mental condition.  The issue for consideration has been recharacterized accordingly.

The issues of entitlement to service connection for a back disability, a chest disability, and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2010 decision of the Board denied the claim for service connection for a seizure disability.

2.  The evidence received since the August 2010 Board decision is cumulative and redundant, does not relate to unestablished facts necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for a seizure disability.

3.  An August 2008 decision of the Board denied the claims for service connection for a back disability, a chest disability, and an acquired psychiatric disability.

4.  The evidence received since the August 2008 Board decision is not cumulative and redundant, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for a back disability, a chest disability, and an acquired psychiatric disability.





CONCLUSIONS OF LAW

1.  The August 2010 decision of the Board denying the claim for service connection for a seizure disability is final.  38 U.S.C. § 4004(b) (2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has not been received sufficient to reopen the claim for service connection for a seizure disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

3.  The August 2008 decision of the Board denying the claims for service connection for a back disability, a chest disability, and an acquired psychiatric disability is final.  38 U.S.C. § 4004(b) (2002); 38 C.F.R. § 20.1100 (2008).

4.  New and material evidence has been received sufficient to reopen the claims for service connection for a back disability, a chest disability, and an acquired psychiatric disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board is reopening the Veteran's claims for service connection for a back disability, a chest disability, and an acquired psychiatric disability.  As such, the Board finds that any error related to VA's duties to notify and assist is moot with respect to these claims.  

Otherwise, VA has certain notice and assistance obligations to claimants.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, the Veteran was provided with all appropriate notification in March 2012, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service medical records have been obtained, to the extent available.  

The Veteran received an examination addressing his seizure disorder November 2011.  The Board finds that the examiner reviewed the Veteran's claims file and past medical history, noted his current complaints, and rendered an appropriate opinion consistent with the remainder of the evidence of record.  The Board finds that the medical evidence of record is adequate for the purpose of rendering a decision.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran requested the opportunity to participate in a hearing before the Board in May 2014, but in October 2015, the Veteran withdrew his request for such a hearing.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; Smith v. West, 12 Vet. App. 312 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Seizure Disability

As an initial matter, the Board notes that service connection is available for a substance abuse disability only when there is clear medical evidence establishing that such disability is caused by a service-connected disability, and where the alcohol or drug abuse disability is not due to willful misconduct.  38 U.S.C. § 1110; Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In other words, compensation is not available for alcohol abuse as a primary disability, or "disability arising during service from voluntary and willful drinking to excess".  Allen, 237 F.3d at 1376.

Turning to the facts in this case, the Veteran's claim for service connection for a seizure disability was last finally denied in an August 2010 decision of the Board.  This decision found that the weight of the evidence did not support a finding that the Veteran's seizure disorder was related to his service, and it instead found that the Veteran's seizure disorder was related to alcohol withdrawal.  That decision is final.  

Since August 2010, the Veteran has submitted additional medical evidence showing continuing treatment for a seizure disorder.  For example, in May 2010, a clinician noted that the Veteran had a seizure disorder, and the Veteran indicated that he usually experienced seizures after stopping his consumption of alcohol.  The clinician indicated that the Veteran probably experienced alcohol withdrawal seizures.  The Veteran received emergency treatment for a seizure in July 2011.  In November 2011, an examiner opined that it was less likely than not that the Veteran's seizure disability was related to service.  As a rationale for this opinion, the examiner noted that in August 2001, a clinician noted that the Veteran reported a history of seizures.  The examiner noted that the Veteran's post-seizure blood alcohol level measured 441 mg/dl and 153/dl in July 2001.  The examiner concluded that the Veteran's seizure activity was likely related to his alcoholism.  Clinicians have otherwise noted the Veteran's past medical history of seizures.  For example, in March 2014, a clinician noted that the Veteran stated that he had experienced two seizures in the past.  

Upon review of this evidence, to the extent that additional medical evidence has been added to the record since August 2010, such evidence does not raise a reasonable possibility of substantiating the Veteran's claim because it shows only the Veteran's continuing treatment for a seizure disability.  The August 2010 decision found that the Veteran indeed had a current seizure disability.  Furthermore, a November 2011 examiner found it to be less likely than not that the Veteran's current seizure disability was related to his service.  Thus, the medical evidence showing continuing treatment for seizures, while new, is not material because such evidence relates only to the presence of a current disability and does support a connection between the Veteran's current seizure disability and his service.   To the extent that the Veteran himself has contended that his seizure disability related to his in-service experiences, such evidence is not new and material because it merely repeats the lay allegations that were of record at the time of the last final denial of the Veteran's claim in August 2010.  

In sum, while the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating the claim is "low", it is nonetheless a threshold.  In this case, to the extent that new evidence has been presented, such evidence does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a seizure disability.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim for service connection for a seizure disability, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Back Disability

A July 1993 rating decision denied the Veteran's claim for service connection for a back disability, finding that the record did not support a finding that the Veteran had a back disability that was related to service.  An August 2008 decision of the Board found that new and material evidence had not been submitted to reopen the claim for service connection for a back disability following the final July 1993 rating decision.  That decision is final.  

Since August 2008, the Veteran has submitted evidence, for example a February 2008 treatment record, showing a diagnosis with arthritis.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the Veteran's claim for service connection was previously denied, in part, because the evidence did not demonstrate that the Veteran had a back disability.  The newly-submitted evidence relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, and acknowledging the "low" threshold for determining whether new and material evidence has been submitted, the claim for service connection for a back disability is reopened.

Chest Disability

An August 1995 rating decision denied the Veteran's claim for service connection for a chest disability, finding that the record did not support a finding that the Veteran had a current disability.  An August 2008 decision of the Board found that new and material evidence had not been submitted to reopen the claim for service connection for a chest disability following the final August 1995 rating decision.  That decision is final.  

Since August 2008, the Veteran has submitted evidence showing treatment for chest pain as a result of coronary artery disease.  For example, in November 2009, the Veteran received treatment for chest pain associated with a myocardial infarction.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the Veteran's claim for service connection was previously denied, in part, because the evidence did not demonstrate that the Veteran's chest pain constituted a disability.  The newly-submitted evidence relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, and acknowledging the "low" threshold for determining whether new and material evidence has been submitted, the claim for service connection for a chest disability is reopened.

Acquired Psychiatric Disability

A July 1993 rating decision denied the Veteran's claim for service connection for an acquired psychiatric disability, finding that the record did not support a finding that the Veteran's disability was related to service.  An August 1995 rating decision found that new and material evidence had not been submitted to reopen the claim for service connection for an acquired psychiatric disability following the final July 1993 rating decision.  An August 2008 decision of the Board found that new and material evidence had not been submitted to reopen the claim for service connection for an acquired psychiatric disability following the final August 1995 rating decision.  That decision is final.  

Since August 2008, the Veteran has submitted evidence showing continuing treatment for psychiatric disorders, and at least one clinician has arguably associated the Veteran's acquired psychiatric disabilities with his service.  For example, in April 2010, a clinician indicated that the Veteran had experienced symptoms of schizophrenia within a year of his discharge from service.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the Veteran's claim for service connection was previously denied, in part, because the evidence did not demonstrate that the Veteran's acquired psychiatric disability was related to his service.  The newly-submitted evidence relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, and acknowledging the "low" threshold for determining whether new and material evidence has been submitted, the claim for service connection for an acquired psychiatric disability is reopened.


ORDER

In the absence of new and material evidence, the petition to reopen a claim for service connection for a seizure disability is denied.   

The claim for service connection for a back disability is reopened, and the appeal is allowed to that extent only.

The claim for service connection for a chest disability is reopened, and the appeal is allowed to that extent only.

The claim for service connection for an acquired psychiatric disability is reopened, and the appeal is allowed to that extent only.


REMAND

Having reopened the Veteran's claims for service connection for a back disability, a chest disability, and an acquired psychiatric disability, the Board finds that further development is required before the Board may adjudicate the Veteran's claims.  The Veteran has not been provided with examinations addressing the likely etiology of his back disability, chest disability, and acquired psychiatric disability, and the AOJ should arrange for such examinations to occur.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule VA examinations to determine the nature and etiology of the Veteran's back disability, chest disability, and acquired psychiatric disability.  After reviewing the Veteran's claims file, considering the Veteran's contentions, and conducting all appropriate testing, the examiner should:

a) describe and diagnose the Veteran's back, chest, and acquired psychiatric disabilities, and;

b) address whether it is at least as likely as not (that is, 
a 50 percent probability or greater) that the Veteran's back, chest, and acquired psychiatric disabilities began during or were otherwise caused by his military service.  When answering this question, the examiner should consider whether the Veteran manifested symptoms of psychosis or arthritis within one year of his separation from active duty service.  

2.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


